PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,585,399
Issue Date: 2020 Mar 10
Application No. 15/301,608
Filing or 371(c) Date: 3 Oct 2016
Attorney Docket No. P160948US00 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed April 25, 2022, under 37 CFR 1.182, requesting the issuance of a duplicate Letters Patent for the above-identified application. 

The petitions is GRANTED.

Since it is U.S. Patent and Trademark Office practice to assure mailing of all papers on the date indicated, there is a strong presumption that papers duly addressed and indicated as mailed, such as the Letters Patent in this application, are timely delivered to the addressee.  To overcome this presumption, a verified statement with supporting evidence, such as any records which would disclose the receipt of other correspondence mailed from the U.S. Patent and Trademark Office on or about March 10, 2020, but fail to disclose receipt of the Letters Patent mailed on that date, should be promptly submitted.  Further, copies of records on which receipt of the Letters Patent would have been entered had it been received are required.

However, if the loss of the Letters Patent was not the fault of the U.S. Patent and Trademark Office or if petitioner simply wishes to avoid overcoming the above-noted presumption, a petition may be filed under 37 CFR 1.182 accompanied by a petition fee set forth at § 1.17(f) requesting a duplicate Letters Patent. Upon receipt of the petition and petition fee, the request for a duplicate Letters Patent will be granted.

Petitioners’ counsel states that the original Letters Patent was not received. Although petitioner has not provided a showing of non-receipt, the petition fee has been paid. As payment of the required fee has been submitted, the petition may be favorably considered.

A copy of this decision is being forwarded to Publishing Division for issuance of a duplicate Letters Patent.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

CC:	Rochaun M. Hardwick, Randolph Square, 9th Fl., Room D33, (FAX 571-270-9958)